91 F.3d 148
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Alfredo Rodriguez SOSA, Appellant,v.UNITED STATES of America, Appellee.
Nos. 95-4020, 95-3934.Nos. 95-3934/4020
United States Court of Appeals, Eighth Circuit.
Submitted July 2, 1996.Filed July 5, 1996.

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Alfredo Rodriguez Sosa appeals the district court's1 denials of his 28 U.S.C. § 2255 motion and his motion for a personal recognizance bond pending the court's ruling on his section 2255 motion.  We conclude the district court correctly denied relief.  We likewise conclude the district court properly denied Sosa's motion for release, which was filed after the court entered its order denying Sosa's section 2255 motion.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The HONORABLE RICHARD H. KYLE, United States District Judge for the District of Minnesota